Opinion issued June 16, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00406-CR
____________

TASHA SHANEEN BLALACK, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th 
Harris County, Texas
Trial Court Cause No. 1012216



 
MEMORANDUM  OPINION
           On June 6, 2005, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).